DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 7 recites the limitations “those”, “the non-pixel area”, “the stress distribution condition” and “the strain distribution condition” in lines 3-6. There are insufficient antecedent bases for these limitations in the claim.

Claim 15 recites the limitations “those”, “the non-pixel area”, “the stress distribution condition” and “the strain distribution condition” in lines 2-5. There are insufficient antecedent bases for these limitations in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fengli Ji et al. [US20160238499A1] in view of Xiaoyan Song et al. [US 20210118530 A1].
Regarding claim 1, Fengli teaches:
1. A design method for a fine metal mask (i.e. The present invention discloses an analysis method of a tensioning process of a fine mask plate. The analysis method, based on the simulation function of ANSYS software, finds an appropriate tensile force for stretching a fine mask plate and a corresponding actual counterforce applied to a metal frame before each fine mask plate is welded onto the metal frame through establishing a finite element model of the fine mask plate and a finite element model of the metal frame- Abstract, fig. 1), comprising: 
establishing a three-dimensional simulation model of the fine metal mask (i.e. Step 101: A finite element model of a fine mask plate is established- ¶0027... Step 103: A finite element model of a metal frame for securing N fine mask plates is established- ¶0035) according to design parameters of the fine metal mask (i.e. In step 101, a corresponding APDL command stream is written according to the specification and dimension of the fine mask plate and this APDL command stream is run in ANSYS software to establish a finite element model of a fine mask plate- ¶0028... In step 103, a corresponding APDL command stream is written according to the specification and dimension of the metal frame and this APDL command stream is run in the ANSYS software to establish a finite element model of the metal frame- ¶0036); 
wherein the material property parameters comprising at least one of elastic modulus(i.e. then, based on the principle that the elastic modulus of the fine mask plate is constant- ¶0034... based on the principle that the elastic modulus of the metal frame is constant- ¶0046), shear modulus and Poisson's ratio; 
performing a simulation operation on the three-dimensional simulation model according to the material property parameters (i.e. Step 1041: According to the finite element model of the metal frame, a maximum amount of deformation Lmax of the metal frame when the optimal tensile force F1 is applied to every welding point on the metal frame is emulated- ¶0039) and simulation conditions (i.e. the following conditions: {LCF_1≤CF; CCD_1≤CF; RCF_1≤CF; LCF_1=RCF_1; LCF_1+CCF_1+RCF_1≥CF; 3×LCRF_1≤CCF_1≤4×LCF_1}-¶0009... corresponding boundary conditions are applied- ¶0028), in order to obtain a simulation result of the fine metal mask after a mesh stretching (i.e. The analysis method, based on the simulation function of the ANSYS software, finds an appropriate tensile force for stretching a fine mask plate and a corresponding actual counterforce applied to a metal frame before each fine mask plate is welded onto the metal frame- ¶0068), and the simulation conditions are configured to represent constraint conditions of the fine metal mask during the mesh stretching (i.e. in order to find an appropriate tensile force for stretching a fine mask plate and a counterforce for deforming the metal frame, physical tests are generally needed- ¶0005), and the simulation result comprises at least one of a deformation condition (i.e. optimal amount of deformation L1- ¶0007... test tensile deformation L2- ¶0008... maximum amount of deformation Lmax... - ¶0009..., test compressive deformation TL- ¶0013), a stress condition (i.e. FIG. 7 is a schematic diagram of emulating stress condition of a finite element model of a metal frame before a second fine mask plate is welded onto the metal frame; and FIG. 8 is a schematic diagram of emulating stress condition of a finite element model of a metal frame before a third fine mask plate is welded onto the metal frame- ¶0023) and a strain condition of the fine metal mask after the mesh stretching is performed(i.e. As shown in FIG. 4, in step 1041, first, the optimal tensile force F1 is applied to every corresponding welding point 3 in the finite element model of the metal frame 1 and calculation is performed by a solver in the ANSYS software. Then, after emulation process is finished, the maximum amount of deformation Lmax of the finite element model of the metal frame 1 is obtained from a post-processing module of the ANSYS software. It needs to be noted that this process is used for emulating the deformation of the metal frame when all of the N fine mask plates are welded onto the metal frame); and 
determining whether the simulation result matches a preset result (i.e. the left counterforce, the center counterforce and the right counterforce all have a value of 0- ¶0066); adjusting the design parameters according to the simulation result if no(Notes: This part of the claim is contingent in nature and is given the broadest reasonable interpretation according to MPEP 2111.04 II), and selecting (i.e. The entire emulation process is finished, and N groups of different actual counterforces may be obtained through the above emulation process.) the design parameters if yes (i.e. When the optimal tensile force F1 is applied to every corresponding welding point 3 in the finite element model of the metal frame 1 (a case where all the N fine mask plates have been welded onto the metal frame is emulated), and the left counterforce, the center counterforce and the right counterforce all have a value of 0, the finite element model of the metal frame 1 is in the maximum amount of deformation Lmax. ¶0066).
However, Fengli does not teach explicitly:
	three-dimensional simulation model;
acquiring material property parameters of the fine metal mask, shear modulus and Poisson’s ratio.
In the same field of endeavor, Song teaches:
three-dimensional simulation model (i.e. Three-dimensional finite element model of WC—Co with real microstructure is obtained by using Avizo software for image processing, the size of WC—Co finite element model is 1.77 μm (axial)×2.35 μm (horizontal)×0.40 μm (thick), which is shown in FIG. 3- ¶0059);
acquiring material property parameters of the fine metal mask, shear modulus and Poisson’s ratio (i.e. The Young's modulus, bulk modulus, shear modulus, Poisson's ratio and volume-energy relations of metal phase Co and ceramic phase WC in WC—Co composites at 0K are obtained by first-principles calculation. The volume-energy relationship is shown in FIG. 4- ¶0060).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Fengli with the teachings of Song to at least solve the common problem that traditional finite element method cannot accurately simulate the mechanical behavior of multi-phase composites due to serious lack of experimental data (Song- ¶0046).

Regarding claim 9, apparatus claim 9 is drawn to the apparatus using/performing the same method as claimed in claim 1. Therefore, apparatus claim 9 corresponds to method claim 1, and is rejected for the same reasons of obviousness as used above.  

Regarding claim 17, apparatus claim 17 is drawn to the apparatus using/performing the same method as claimed in claim 1. Therefore, apparatus claim 17 corresponds to method claim 1, and is rejected for the same reasons of obviousness as used above.  

Regarding claim 18, computer-readable medium storing instructions claim 18 corresponds to the same method as claimed in claim 1, and therefore is also rejected for the same reasons of obviousness as listed above.

Allowable Subject Matter
Claims 2-8 and 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397. The examiner can normally be reached 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488